IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF | No. 84369
ROY L. NELSON, III, BAR NO. 7842

AUG 11 2022-~
xseoky

   
  

ORDER OF SUSPENSION

This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel’s recommendation that Roy L. Nelson, III be
suspended for six months after he failed to comply with the terms of a
Diversion Program Consent Contract.! Nelson agreed to enter a diversion
program as an alternative to discipline after it was alleged that he violated
RPC 1.3 (diligence), RPC 3.4(c) (fairness to opposing party and counsel) and
RPC 8.4(d) (misconduct).

“As an alternative to or in conjunction with disciplinary
sanctions, an attorney ... may participate in an approved diversion and/or
mentoring program, designed to assist with or improve management or
behavior problems that resulted in, or are expected to result in, minor
misconduct.” SCR 105.5(1). “The terms shall be stated in a written
diversion contract or mentoring agreement.” SCR 105.5(2). When bar
counsel concludes that an attorney has failed to comply with the attorney’s
diversion contract and the attorney has failed to provide a timely

justification for the failure, bar counsel shall refer the matter to a hearing

 

1Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted.

Supreme Court
OF

NEVADA 12 . 252 aT

(0) 19474 <Em

 

 
panel. SCR 105.5(6). “In proceedings brought under [SCR 105.5], bar
counsel shall have the burden by a preponderance of the evidence to
establish any breach of the contract or agreement, and an attorney shall
have the burden by a preponderance of the evidence to establish
justification for any such breach.” SCR 105.5(6)(a). “If a hearing panel finds
a breach to be material and without justification . . . [and i]f the contract or
agreement was effectuated as an alternative to disciplinary sanctions, the
panel shall terminate the contract or agreement and impose the applicable
alternative sanctions.” SCR 105.5(6)(b).

Nelson acknowledged at the hearing that he had breached
terms of the Diversion Program Consent Contract that he entered into with
the State Bar before beginning a diversion program. The record supports
the hearing panel’s finding that the breach was material and that Nelson
failed to meet his burden of establishing a justification for the breach.”
Because Nelson breached the Diversion Contract and had already agreed to
the alternative discipline of a six-month suspension, SCR 105.5(6)(b)
requires that the panel terminate the contract and impose the agreed-upon
discipline.

Accordingly, we agree with the panel’s recommendation to
terminate the Diversion Contract and impose the alternative discipline to
which Nelson agreed. Thus, the Diversion Contract is terminated and we
hereby suspend attorney Roy L. Nelson, III from the practice of law for six

months commencing from the date of this order. Nelson shall pay the costs

 

2While Nelson pointed to events and alternative treatment as
justification for his breach, despite the State Bar's requests for documentary
evidence supporting those events and alternative treatment, Nelson failed
to provide that evidence.

Supreme Court
OF
NEVADA B

(0) 19474 Ee

 

 
of the disciplinary proceedings, including $2,500 mandated by SCR 120(3),
within 30 days from the date of this order. The parties shall comply with

SCR 115 and SCR 121.
It is so ORDERED.

[Oa oe ae:
d e

 

 

 

Parraguirre
Hardesty

Ag -8 , J.
Stiglich

cc: Chair, Southern Nevada Disciplinary Board
The Grigsby Law Group
Brown Brown & Premsrirut
Bar Counsel, State Bar of Nevada
Executive Director, State Bar of Nevada
Admissions Office, U.S. Supreme Court

Supreme Court
OF
Nevapa 3

(0) 19474 eB